                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

             CAROLINE CROLAND,                       :
                                                     :
                   Plaintiff,                        :
                                                     :
                   v.                                :    CIVIL ACTION NO.
                                                     :    1:15-CV-3303-RWS
             STEPHENSON CAMILLE,                     :
                                                     :
                   Defendant.                        :
                                                     :
                                                     :
                                                     :

                                                 ORDER

                   This is a civil rights case. It arises from Plaintiff Caroline Croland’s

             arrest by Defendant Stephenson Camille—a police officer with the City of

             Atlanta (“City”)—on June 1, 2014, while Ms. Croland was volunteering for an

             organization that provides food to the homeless in Woodruff Park. Ms.

             Croland was cited for violating a City ordinance that makes it unlawful to

             attempt to incite a riot. According to Ms. Croland, she was arrested without

             probable cause and in retaliation for a previous incident when Ms. Croland

             filmed Officer Camille as he detained and searched an unknown man. Ms.

             Croland sues Officer Camille under federal law for violations of her First and




AO 72A
(Rev.8/82)
             Fourth Amendment rights and for related claims under Georgia law. The case

             comes before the Court now on Officer Camille’s Motion for Summary

             Judgment [87] and Ms. Croland’s Partial Motion for Summary Judgment [89].

             After reviewing the record, the Court enters the following Order.

                                               Background

                   Ms. Croland volunteers her time to two organizations. (Pl.’s SOF, Dkt.

             [89-1] ¶ 1.) First, she is a long-standing member of the group “Food Not

             Bombs,” which serves homeless people by preparing and distributing meals to

             them. (Id.) As a Food Not Bombs volunteer, Ms. Croland prepared and

             distributed meals to homeless men and women in Woodruff Park on most

             Sunday afternoons. Ms. Croland is also an active member of Cop Watch of

             East Atlanta (“Cop Watch”), which is a watchdog group focused on increasing

             police accountability and preventing police brutality by filming police officers

             in public. (Id.)

                   On May 15, 2014, Ms. Croland and other Cop Watch volunteers

             witnessed Officer Camille as he and another City police officer detained three

             African-American men in Woodruff Park. (Pl.’s Resp. To Def.’s SOF, Dkt.



                                                     2



AO 72A
(Rev.8/82)
             [99] ¶ 25.)1 Ms. Croland filmed Officer Camille as he detained and searched

             one of those men. (Id.)

                   A week later, on June 1, 2014, Officer Camille returned to Woodruff

             Park where Food Not Bombs volunteers were distributing meals to the

             homeless. (Pl.’s SOF, Dkt. [89-1] ¶ 3.) For over an hour, Officer Camille

             patrolled the park. (Def.’s Resp. to Pl.’s SOF, Dkt. [100-1] ¶ 4.) Much of

             Officer Camille’s activity during that time was captured on videos submitted

             into evidence. (Pre-Arrest Video, Dkt. [87-4]; Arrest Video, Dkt. [87-5];

             Video attached to Aff. of Vincent Castillenti (“Castillenti Video”), Dkt. [85-1];

             see also Mclean Video, Dkt. [87-6].) Those videos show the following:

                    Officer Camille stationed himself by the Woodruff Park pavilion, near a

             table that the Food Not Bombs volunteers had set up to assemble and distribute

             meals. (Pre-Arrest Video, Dkt. [87-4] at 00:28.) He repeatedly took a list of

             radio codes, City ordinances, and state laws from his pocket, studied it, and

             then returned it to his pocket. (Id. at 2:10–3:15; Def.’s Resp. to Pl.’s SOF, Dkt.

             [100-1] ¶ 4.) A volunteer then asked Officer Camille to leave the park because


                   1
                     The parties disagree on whether the officers detained one or three men on
             May 15. However construed, this fact is not material to the Court’s analysis.

                                                      3



AO 72A
(Rev.8/82)
             there was no apparent reason for his presence and he was making those

             gathered for the meal feel “nervous” and “unsafe.” (Pre-Arrest Video, Dkt.

             [87-4] at 3:15–5:40.) Officer Camille responded that he chose not to leave

             because he was in a public park. (Id. at 3:15–4:08, 4:54–4:58.) Rather than

             patrolling elsewhere, Officer Camille positioned himself closer to the Food Not

             Bombs table. (Id. at 4:27–4:45.) There, he propped himself against a post and

             tried largely to ignore persistent and sometimes insulting comments from

             volunteers, which went on for approximately 8 minutes. (Id. at 4:45,

             5:00–13:05.) At one point, Officer Camille idly looked at his phone, and at

             another he offered his badge number. (Id. at 7:40–8:50, 11:50–12:00.)

                   Office Camille then moved away from the volunteers, but he remained in

             the vicinity of the Food Not Bombs table. (Id. at 13:05–26:22.) In all, Officer

             Camille surveilled the area for well over an hour. (Def.’s SOF, Dkt. [87-1] ¶ 6;

             Pl.’s SOF, Dkt. [89-1] ¶ 4.) During this time, several park ambassadors were in

             Woodruff Park and raised no concerns about the volunteers’ actions or any

             other activities in the park. (Pl.’s SOF, Dkt. [89-1] ¶ 5.)

                   Around 4:30 p.m., Ms. Croland, standing near Officer Camille, began

             expressing that she was “so angry” that they were unable to share a meal with

                                                      4



AO 72A
(Rev.8/82)
             people on Sunday “without state harassment.” (Arrest Video, Dkt. [87-5] at

             00:08–00:33; Def.’s SOF, Dkt. [87-1] ¶ 16.) Officer Camille turned his back to

             Ms. Croland, and as he began walking away, Ms. Croland repeatedly asked

             him, “Why?” in an increasingly louder tone. (Arrest Video, Dkt. [87-5] at

             00:30–00:37.) Ms. Croland then shouted, “Answer me!” (Id. at 00:38.)

                    At that point, Officer Camille immediately turned around, approached

             Ms. Croland, and arrested her.2 (Id. at 00:38–1:11.) He told Ms. Croland that

             she was being arrested for “disorderly conduct in the park.” (Id. at 00:49.)

             Officer Camille charged Ms. Croland with violating City Ordinance § 106-81,

             which makes it unlawful to cause, provoke, or engage in a fight or riotous

             conduct. (Dkt. [87-10]; Dkt. [87-12] at 2.) Ms. Croland was later transported

             to the Atlanta City Detention Center and held over night before being released



                    2
                       According to Officer Camille, he saw Ms. Croland “ball up her fists while
             yelling . . . .” (Camille Aff., Dkt. [87-3] ¶ 10.) Ms. Croland, however, says that she
             “absolutely did not ball up [her] fist.” (Croland Aff., Dkt. 87-8 ¶ 19; see also Pl.’s
             Resp. to Def.’s SOF, Dkt. [99] ¶ 20.) The video evidence does not show Ms. Croland
             before the arrest. The Court notes, however, that Officer Camille appears to have his
             back to Ms. Croland while she is yelling, so it is unlikely that even if her fists were
             balled Officer Camille would have seen them. Nevertheless, based on the record
             before the Court, the Court cannot say that this fact is undisputed. As a result, in the
             Court’s analysis, it will be construed in the light most favorable to the nonmoving
             party.

                                                        5



AO 72A
(Rev.8/82)
             on bond. (Def.’s SOF, Dkt. [87-1] ¶ 24.)

                                                     Discussion

                    In her Amended Complaint [22], Ms. Croland sets forth three counts

             against Officer Camille: violation of her First and Fourth Amendment rights

             under 42 U.S.C. § 1983 (Counts I and II); and battery, false arrest, false

             imprisonment, and malicious prosecution under Georgia state law (Count III).3

             Officer Camille moves for summary judgment on all three counts. Plaintiff

             moves for summary judgment only as to her claims under § 1983. The Court

             sets out the applicable legal standard before considering the parties’ motions on

             the merits.

             I.     Legal Standard

                    Federal Rule of Civil Procedure 56 requires that summary judgment be

             granted “if the movant shows that there is no genuine dispute as to any material

             fact and the movant is entitled to judgment as a matter of law.” “The moving

             party bears ‘the initial responsibility of informing the . . . court of the basis for

             its motion, and identifying those portions of the pleadings, depositions,

                    3
                      Counts I and II were initially alleged against the City as well. However, on May 29,
             2018, the parties jointly moved to dismiss the City as a defendant from the case, (Dkt. [83),
             and the Court entered an order to that effect shortly thereafter, (Dkt. [84]).

                                                          6



AO 72A
(Rev.8/82)
             answers to interrogatories, and admissions on file, together with the affidavits,

             if any, which it believes demonstrate the absence of a genuine issue of material

             fact.’” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259 (11th Cir.

             2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Where the

             moving party makes such a showing, the burden shifts to the non-movant, who

             must go beyond the pleadings and present affirmative evidence to show that a

             genuine issue of material fact does exist. Anderson v. Liberty Lobby, Inc., 477

             U.S. 242, 257 (1986).

                   The applicable substantive law identifies which facts are material. Id. at

             248. A fact is not material if a dispute over that fact will not affect the outcome

             of the suit under the governing law. Id. An issue is genuine when the evidence

             is such that a reasonable jury could return a verdict for the non-moving party.

             Id. at 249-50.

                   Finally, in resolving a motion for summary judgment, the court must

             view all evidence and draw all reasonable inferences in the light most favorable

             to the non-moving party. Patton v. Triad Guar. Ins. Corp., 277 F.3d 1294, 1296

             (11th Cir. 2002). But, the court is bound only to draw those inferences that are

             reasonable. “Where the record taken as a whole could not lead a rational trier

                                                     7



AO 72A
(Rev.8/82)
             of fact to find for the non-moving party, there is no genuine issue for trial.”

             Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997) (quoting

             Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

             “If the evidence is merely colorable, or is not significantly probative, summary

             judgment may be granted.” Anderson, 477 U.S. at 249–50 (internal citations

             omitted); see also Matsushita, 475 U.S. at 586 (once the moving party has met

             its burden under Rule 56(a), the nonmoving party “must do more than simply

             show there is some metaphysical doubt as to the material facts”).

             II.   Section 1983 Claims

                   Ms. Croland asserts claims against Officer Camille under § 1983 for

             violating her Fourth and First Amendment rights. Section 1983 says:

                   Every person who, under color of any statute, ordinance,
                   regulation, custom, or usage, of any State or Territory or the
                   District of Columbia, subjects, or causes to be subjected, any
                   citizen of the United States or other person within the jurisdiction
                   thereof to the deprivation of any rights, privileges, or immunities
                   secured by the Constitution and laws, shall be liable to the party
                   injured in an action at law, suit in equity, or other proper
                   proceeding for redress . . . .

             42 U.S.C. § 1983. In order to prevail on a claim under § 1983, then, a plaintiff

             must show two things: “(1) that the act or omission deprived plaintiff of a right,


                                                      8



AO 72A
(Rev.8/82)
             privilege or immunity secured by the Constitution or laws of the United States,

             and (2) that the act or omission was done by a person acting under color of

             law.” Marshall Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171,

             1174 (11th Cir. 1993) (quoting Bannum, Inc. v. City of Ft. Lauderdale, 901

             F.2d 989, 996-97 (11th Cir. 1990)). Officer Camille does not dispute that he

             was acting under color of state law, so the Court’s focus is solely on whether

             Officer Camille’s conduct violated Ms. Croland’s constitutional rights.

                   Ms. Croland alleges that Officer Camille deprived her of her rights under

             the First and Fourth Amendments. Officer Camille, however, argues that Ms.

             Croland cannot prevail on her claims as a matter of law because they are barred

             by qualified immunity.

                   A.     Qualified Immunity Standard

                   “Qualified immunity offers complete protection for individual public

             officials performing discretionary functions ‘insofar as their conduct does not

             violate clearly established statutory or constitutional rights of which a

             reasonable person would have known.’” Sherrod v. Johnson, 667 F.3d 1359,

             1363 (11th Cir. 2012) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

             (1982)). To claim qualified immunity, a defendant must first show he was

                                                      9



AO 72A
(Rev.8/82)
             performing a discretionary function. Moreno v. Turner, 572 F. App’x 852, 855

             (11th Cir. 2014). “Once discretionary authority is established, the burden then

             shifts to the plaintiff to show that qualified immunity should not apply.

             Edwards v. Shanley, 666 F.3d 1289, 1294 (11th Cir. 2012) (quoting Lewis v.

             City of W. Palm Beach, 561 F.3d 1288, 1291 (11th Cir. 2009). A plaintiff

             demonstrates that qualified immunity does not apply by showing: “(1) the

             defendant violated a constitutional right, and (2) the right was clearly

             established at the time of the alleged violation.” Moreno, 572 F. App’x at 855.

                   Ms. Croland does not dispute that Officer Camille’s actions were

             discretionary, so the burden shifts to Ms. Croland to show that Officer Camille

             is not entitled to qualified immunity. Thus, there are two remaining inquiries:

             whether the undisputed facts show a violation of Ms. Croland’s constitutional

             rights and, if so, whether those rights were clearly established at the time in

             question.

                   The Court previously grappled with these questions at the motion to

             dismiss stage. And now, after the benefit of discovery–and particularly the

             introduction of the video exhibits–the Court finds that the undisputed evidence

             supports several allegations in the Amended Complaint critical to the Court’s

                                                     10



AO 72A
(Rev.8/82)
             denial of Officer Camille’s prior invocation of the qualified immunity defense.

             (See Order, Dkt. [53] at 24–25.) But that evidence also casts doubt upon other

             allegations. And so, the Court is unable to say, at this time, whether Officer

             Camille is or is not entitled to qualified immunity.

                   B.     Constitutional Violation

                    Ms. Croland argues Officer Camille violated her rights under the Fourth

             Amendment by arresting her without probable cause, and her rights under the

             First Amendment by arresting her for lawfully protesting police activity.

                   A warrantless arrest in a public place violates the Fourth Amendment if

             there was no probable cause to arrest the suspect for a crime. Jones v. Brown,

             649 F. App’x 889, 890 (11th Cir. 2016). It is similarly a violation of the First

             Amendment to arrest someone in retaliation for her protected speech. Hartman

             v. Moore, 547 U.S. 250, 261 (2006). But the converse of these principles is

             also true: “the existence of probable cause at the time of arrest is an absolute

             bar to a subsequent constitutional challenge to the arrest.” Brown v. City of

             Huntsville, 608 F.3d 724, 734 (11th Cir. 2010); see also Redd v. City of

             Enterprise, 140 F.3d 1378, 1383 (11th Cir. 1998) (“Because we hold that the

             officers had arguable probable cause to arrest [the plaintiff] for disorderly

                                                     11



AO 72A
(Rev.8/82)
             conduct, we must hold that the [defendant] officers are also entitled to qualified

             immunity from the plaintiffs’ First Amendment claims.”).

                   “Probable cause to arrest exists when law enforcement officials have

             facts and circumstances within their knowledge sufficient to warrant a

             reasonable belief that the suspect had committed or was committing a crime.”

             Skop v. City of Atlanta, 485 F.3d 1130, 1137 (11th Cir. 2007). Yet, “[t]o

             receive qualified immunity, an officer need not have actual probable cause, but

             only ‘arguable’ probable cause.” Brown, 608 F.3d at 734. Under that standard,

             Officer Camille is shielded from liability if “reasonable officers in the same

             circumstances and possessing the same knowledge as [Officer Camille] could

             have believed that probable cause existed to arrest [Ms. Croland].” Id.

             (quoting Kingsland v. City of Miami, 382 F.3d 1220, 1232 (11th Cir. 2004)).

             Importantly though, whether an officer faced with a particular set of facts

             possesses probable cause or arguable probable cause to arrest someone for a

             crime depends on the elements of that particular offense. See Crosby v.

             Monroe Cty., 394 F.3d 1328, 1333 (11th Cir. 2004). And here, Officer Camille

             arrested Ms. Croland for violating Atlanta City Code § 106-81, a disorderly

             conduct ordinance. Under the relevant part of that ordinance, a person engages

                                                     12



AO 72A
(Rev.8/82)
             in disorderly conduct if two elements are present: they must “[1] [c]ause,

             provoke or engage in any fight, brawl or riotous conduct [2] so as to endanger

             the life, limb, health or property of another.”4 (Dkt. [87-12] at 2.)

                    As to the first element, it is undisputed that there was no fight or brawl,

             so Ms. Croland could not have caused, provoked, or engaged in either of them.

             Nor is there any evidence to suggest that Ms. Croland’s actions caused or

             provoked others to take part in riotous conduct. Thus, the Court must ask

             whether it was reasonable for Officer Camille to believe that Ms. Croland,

             herself, engaged in or was about to engage in riotous conduct or that her

             conduct would provoke others to do so. The ordinance does not define “riotous

             conduct,” and neither is there much authority specifically addressing Atlanta

             City Code § 106-81(3). However, under O.C.G.A § 16-11-31, a person may be

             found guilty of inciting a riot by: “(1) engaging in conduct which urges,

             counsels, or advises others to riot; (2) with intent to riot; and (3) at a time and

             place and under circumstances which produce a clear and present danger of a

             riot.” Powell v. State, 462 S.E.2d 447, 448 (Ga. Ct. App. 1995). A riot occurs

                    4
                        There is, in fact, a third element–that is, the person must engage in the
             proscribed conduct while “within the corporate limits of the city.” But of course,
             here, it is undisputed that Ms. Croland was in the City when she was arrested.

                                                        13



AO 72A
(Rev.8/82)
             when “two or more persons” commit “an unlawful act of violence or any other

             act in a violent and tumultuous manner . . . .” Id. (quoting O.C.G.A. § 16-11-

             30(a)).5

                    Here, the evidence before the Court shows that Ms. Croland said that

             she was “so angry” that the volunteers were unable to distribute meals “without

             state harassment;” that she repeatedly asked Officer Camille, “Why?”; and that

             she shouted at Officer Camille from a considerable distance, “Answer me!”

             Other than that, it does not appear that Officer Camille had any interaction with

             Ms. Croland at all. Taking these facts in isolation, no reasonable officer in

             Officer Camille’s position could have believed that probable cause existed to

             arrest Ms. Croland. However, whether an arrest is objectively reasonable turns,

             not only on the facts immediately preceding arrest, but on the totality of the

             circumstances. Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998).



                    5
                       The Court further notes that City Ordinance § 106-81 references O.C.G.A.
             § 16-11-30. And at any rate, even if Officer Camille lacked arguable probable cause
             to arrest Ms. Croland under the ordinance, Officer Camille is still entitled to qualified
             immunity if he “had probable cause to arrest [Ms. Croland] for any offense.”
             Durruthy v. Pastor, 351 F.3d 1080, 1089 n.6 (11th Cir. 2003) (citing Bailey v. Bd. of
             Cty. Comm’rs of Alachua Cty., 956 F.2d 1112, 1119 n.4 (11th Cir.1992) (“The
             validity of an arrest does not turn on the offense announced by the officer at the time
             of the arrest.”)).

                                                        14



AO 72A
(Rev.8/82)
                   Before arresting Ms. Croland, Officer Camille patrolled Woodruff Park

             for well over an hour. During that time, he was confronted by Cop Watch

             volunteers, with whom Ms. Croland was associated. Those volunteers were

             persistent and sometimes insulting to Officer Camille. And although their

             comments were not particularly threatening, they certainly conveyed that

             Officer Camille was not welcome in the park and they wanted him to leave.

                   When Officer Camille arrested Ms. Croland, she was not alone. Instead,

             she was accompanied by the Cop Watch volunteers who previously expressed

             hostility toward Officer Camille’s presence in the park. One of those

             volunteers encouraged Ms. Croland to “start a chant” so that people could

             understand that Officer Camille “is a piece of shit.” Ms. Croland then shouted

             at Officer Camille as described above. And, according to Officer Camille,

             while doing so, Ms. Croland exhibited aggressive behavior by balling her

             hands into fists.

                   Under these facts, a reasonable officer in Officer Camille’s position

             could have believed that Ms. Croland’s behavior was likely to encourage others

             in the park to engage in tumultuous conduct or even violence (in other words,

             to riot). Powell, 462 S.E.2d at 448. A reasonable officer in such

                                                    15



AO 72A
(Rev.8/82)
             circumstances–i.e., outnumbered with no evidence to suggest that other officers

             were nearby–could also believe that if such conduct were to occur, it would be

             a threat to his or others’ “life, limb, health or property,” especially given that in

             his affidavit, Officer Camille says that he feared for his safety and that of

             others. (Aff. of Officer Camille, Dkt. [87-3] ¶ 11.) Accordingly, if these facts

             were undisputed, they would at least arguably satisfy both elements of the

             City’s disorderly conduct ordinance.

                   However, the facts are not undisputed. Specifically, there are three

             issues of material fact that preclude the Court from finding that Officer Camille

             is entitled to qualified immunity. First, the parties dispute whether Ms.

             Croland actually balled her fists and if so, whether Officer Camille saw her do

             it. Second, there is a question of fact as to whether Officer Camille heard all of

             the comments made prior to Ms. Croland’s arrest. And third, the parties

             disagree on the general demeanor of those in the park that day: while Ms.

             Croland paints a picture of people “casually playing drums, talking, and

             waiting on a Sunday meal,” (Pl.’s Resp. to Def.’s MSJ, Dkt. [98] at 7), the

             tenor of the videos is much more contentious, and according to Officer

             Camille, Ms. Croland shouted at him in front of at least four Copwatch and

                                                      16



AO 72A
(Rev.8/82)
             Food Not Bombs members, causing him to fear for his safety and the safety of

             others, (Def.’s Resp. to Pl.’s MSJ, Dkt. [100] at 13–14).

                   “When conducting a qualified immunity analysis, district courts must

             take the facts in the light most favorable to the party asserting the injury.”

             Robinson v. Arrugueta, 415 F.3d 1252, 1257 (11th Cir. 2005). In doing so, the

             Court finds that there are questions of material fact as to whether a reasonable

             officer could have believed that Ms. Croland engaged in disorderly conduct.

             Accordingly, Officer Camille is not entitled to qualified immunity at the

             summary judgment phase. See Wilkerson v. Seymour, No.

             1:11-CV-4426-MHS, 2012 WL 12892433, at *5 (N.D. Ga. Oct. 17, 2012)

             (finding an issue of material fact as to whether arguable probable cause existed

             for officer to arrest plaintiff under a county ordinance that made it unlawful “[l]

             to act in a loud and boisterous, reckless, unruly or violent manner [2] for the

             purpose of insulting, degrading, or inciting another or a group of individuals

             [3] in a public place” because, on the one hand, the officer testified that the

             plaintiff’s “loud and boisterous behavior was attracting the attention of others,”

             which caused the officer “to be concerned for his safety,” but on the other

             hand, the plaintiff testified that there was no one else in the area when she was

                                                      17



AO 72A
(Rev.8/82)
             arrested”), aff’d in part, rev’d on other grounds, 736 F.3d 974 (11th Cir. 2013).

             Nor, for that same reason, is Ms. Croland entitled to summary judgment on her

             § 1983 claims. Accordingly, both parties’ motions are DENIED as to Counts I

             and II.

             II.   State Law Claims

                   Officer Camille argues he is entitled to official immunity from Ms.

             Croland’s state law claims. Under Georgia law, state and local officials may be

             liable for their discretionary acts only “if they act with actual malice or with

             actual intent to cause injury.” See GA. CONST. art. I, § II, ¶ IX(d); Gilbert v.

             Richardson, 452 S.E.2d 476, 483 (Ga. 1994). Making arrests falls within the

             discretionary function of law enforcement officers for purposes of official

             immunity. See Richardson v. Quitman Cty., 912 F. Supp. 2d 1354, 1381 (M.D.

             Ga. 2012) (citing Selvy v. Morrison, 665 S.E.2d 401, 404 (Ga. Ct. App. 2008)).

             Because Officer Camille was acting within his discretionary function when he

             arrested Ms. Croland, Ms. Croland must show that Officer Camille acted with

             actual malice or actual intent to cause injury in order to overcome official

             immunity. “[I]n the context of official immunity, actual malice means a

             deliberate intention to do a wrongful act.” Adams v. Hazelwood, 520 S.E.2d

                                                     18



AO 72A
(Rev.8/82)
             896, 898 (Ga. 1999).

                   Viewing the evidence in the light most favorable to Ms. Croland, there is

             evidence from which a jury could conclude that Officer Camille acted with

             actual malice when he made the arrest. One week after Ms. Croland filmed

             Officer Camille as he detained and searched an African American man, Officer

             Camille returned to Woodruff Park. While there, he stayed in the vicinity of

             the Food Not Bombs volunteers for a prolonged period of time before arresting

             Ms. Croland. And above, the Court explained that a reasonable jury could find

             under Ms. Croland’s version of the facts, that Officer Camille had no reason to

             believe that Ms. Croland violated the law. A jury could, therefore, find that

             Officer Camille stayed in the park and ultimately arrested Ms. Croland to

             retaliate against her or the other volunteers for filming him, and that he lacked

             the prerequisites for doing so. This would constitute a deliberate intention to

             do wrong (or, malice), thus depriving Officer Camille of official immunity.

             Accordingly, Officer Camille’s motion for summary judgment is DENIED as

             to Ms. Croland’s state law claim.

                                                 Conclusion

                   For the reasons described above, Officer Camille’s Motion for Summary

                                                     19



AO 72A
(Rev.8/82)
             Judgment [87] is DENIED, and Ms. Croland’s Partial Motion for Summary

             Judgment [89] is also DENIED. The Parties shall file a proposed consolidated

             pretrial order within 30 days of the entry of this Order.

                   SO ORDERED, this 3rd day of January, 2019.


                                                 ________________________________
                                                 RICHARD W. STORY
                                                 United States District Judge




                                                     20



AO 72A
(Rev.8/82)
